Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BS-407

IN RE: ARCADIO J. REYES
                         Respondent.                     Board Docket No. 15-PD-003
Bar Registration No. 430007                              BDN: 137-14

BEFORE: Blackburne-Rigsby and Easterly, Associate Judges; and Farrell, Senior
        Judge.

                                      ORDER
                                 (FILED - May 14, 2015)

       On consideration of the affidavit of Arcadio J. Reyes, wherein he consents to
disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of
the Rules Governing the Bar of the District of Columbia Court of Appeals, which
affidavit has been filed with the Clerk of this Court, and the report and
recommendation of the Board on Professional Responsibility, it is this 14th day of
May 2015

       ORDERED that the said Arcadio J. Reyes is hereby disbarred by consent,
effective July 16, 2015. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files his affidavit pursuant to D.C.
Bar Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving him
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                           PER CURIAM